Citation Nr: 0326036	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right testicular condition.   
 
2.  Entitlement to a compensable rating for bilateral hearing 
loss.   
 
3.  Entitlement to an increase in a 20 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1979 to September 
1983 and from August 1989 to August 1993.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2001 RO rating decision which denied an increase in a 
10 percent rating for the veteran's service-connected right 
testicular condition and denied a compensable rating for his 
service-connected bilateral hearing loss.  An increase in a 
20 percent rating for the veteran's service-connected low 
back disability was also denied.  In October 2001, the 
veteran requested a personal hearing at the RO, but he later 
canceled such hearing.  

The present Board decision addresses the issues of increased 
ratings for a right testicular condition and for bilateral 
hearing loss.  The issue of an increased rating for a low 
back disability is the subject of the remand at the end of 
the decision.  


FINDINGS OF FACT

1.  The veteran's service-connected right testicular 
condition is manifested by complaints of pain and swelling in 
the right testicle, and it has required no more than 
intermittent intensive medical management.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level III in the right ear and 
auditory acuity level I in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right testicular condition have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.115a, 4.115b, 
Diagnostic Code 7525 (2002).  

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had verified active service in the Army from 
October 1979 to September 1983 and from August 1989 to August 
1993.  His service medical records indicate that he was 
treated on several occasions for complaints of groin pain and 
right testicular pain.  Assessments included orchitis versus 
cremasteric muscle strain and right epididymitis.  The 
veteran was also treated for bilateral hearing loss.  

The veteran underwent a VA general medical examination in 
October 1993.  The diagnoses included epididymitis.  

The veteran underwent a VA audiological examination in April 
1994, and bilateral sensorineural hearing loss was noted.  

In July 1994, the RO granted service connection and a 10 
percent rating for right epididymitis.  Service connection 
was also granted for bilateral hearing loss with a 
noncompensable rating.  

The veteran underwent a VA audiological examination in March 
1999, which again noted bilateral hearing loss.

An April 1999 VA treatment entry indicated that the veteran 
was seen for right chronic orchialgia for the past seven to 
eight years.  It was noted that the right testis was tender 
to palpation with a varicocele.  

The veteran underwent a VA genitourinary examination in June 
1999.  The diagnoses included chronic right testicular pain 
and a left testicle diminished in size.  A June 1999 echogram 
of the scrotum related an impression of a tiny right 
epididymal cyst 7 mm transversely, and a reactive hydrocele 
at the right side.  

VA treatment records dated from December 1999 to June 2000 
refer to treatment for several disorders.  A May 2000 entry 
noted that the veteran had sensorineural hearing loss and 
that he would be fitted with hearing aids the next month.  

In June 2000, the veteran filed his current claims for 
increased ratings for his service-connected right testicular 
condition and bilateral hearing loss.  

The veteran underwent a VA audiological in August 2000.  He 
complained of progressive hearing loss and tinnitus which was 
more pronounced in his right ear.  Pure tone thresholds in 
the right ear were 15, 30, 100, and 100 decibels at 1000, 
2000, 3000, and 4000 Hertz.  The average pure tone threshold 
in the right ear was 61 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 92 percent.  As to 
the left ear, pure tone thresholds were 15, 40, 60, and 55 
decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the left ear was 43 decibels ant the 
speech recognition ability, using the Maryland CNC Test, was 
92 percent.  

The veteran underwent a VA genitourinary examination in April 
2001.  He reported that he was suffering from chronic right 
testicular pain and swelling since he was in the military 
service.  He indicated that he continued to have right 
testicular pain since that time, especially during sexual 
relations.  He stated that for over the previous five years, 
he was having problems with erections as well as suffering 
premature ejaculation.  The veteran reported that he had been 
found to have a low level of testosterone and was under 
treatment with hormone therapy.  He reported a weight gain of 
approximately 65 pounds.  It was noted that there was no 
dysuria or night frequency and that the veteran had mild 
hesitancy.  There was no incontinence.  It was also reported 
that there had been no surgery on any part of the veteran's 
urinary tract, that he had not had recurrent urinary 
infections, and that he had not been hospitalized for any 
urinary tract disease.  The veteran indicated that there had 
been no treatment for malignancy and no trauma or surgery 
affecting the penis or testicles.  He stated that he could 
penetrate a vagina with premature ejaculation.  The veteran 
indicated that he had undergone past treatments of injections 
and counseling and that such were not effective for allowing 
intercourse.  The examiner reported that the veteran's 
abdomen was soft with no masses and no hernia.  The examiner 
noted that the veteran had a normal penis, scrotum and 
testicles.  It was reported that the right testicle had a 
non-palpable mass.  The diagnoses were chronic right 
testicular pain, erectile dysfunction, and premature 
ejaculation.  

A December 2001 private audiological report from D. D. Hogan, 
PhD., noted that the veteran reported hearing loss, tinnitus 
and vertigo.  Pure tone thresholds in the right ear were 5, 
25, 95, and 100 decibels at decibels at 1000, 2000, 3000 and 
4000 Hertz.  The average pure tone threshold in the right ear 
was 56.  Pure tone thresholds in the left ear were 10, 35, 
50, and 50 decibels at the same frequencies.  The average 
pure tone threshold in the left ear was 36.  It was noted the 
veteran had bilateral hearing loss.  

The veteran underwent a VA audiological examination in 
January 2002.  He complained of progressive hearing loss and 
tinnitus.  Pure tone thresholds in the right ear were 15, 35, 
105, and 105 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold in the veteran's right ear 
was 65 decibels and the speech recognition ability, using the 
Maryland CNC Test, was 90 percent.  Pure tone thresholds in 
the left ear were 15, 45, 65, and 60 decibels at 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold in the 
left ear was 46 and the speech recognition ability, using the 
Maryland CNC Test, was 92 percent.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Identified relevant medical records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Right Testicular Condition

The veteran's service-connected epididymitis may be rated by 
analogy to the rating code for chronic epididymo-orchitis.  
38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7525.  That code 
provides that epididymo-orchitis is to be rated as urinary 
tract infection.  Pursuant to 38 C.F.R. § 4.115a, a urinary 
tract infection which requires long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 30 
percent rating requires recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management.  

The most recent April 2001 VA genitourinary examination noted 
that the veteran reported that he was suffering from chronic 
right testicular pain and swelling.  The examination did not 
describe any urinary tract infections associated with the 
right testicular condition, and it was noted that the veteran 
had not been hospitalized for any urinary tract infections.  
The diagnoses were chronic right testicular pain, erectile 
dysfunction, and premature ejaculation.  

The evidence shows that the veteran's right testicular 
condition has been primarily manifested by pain in the right 
testicular area as well as swelling.  The condition has not 
involved recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring intensive management; and thus the 
criteria of a higher 30 percent rating are not shown.  The 
right testicular condition has produced impairment which does 
not exceed the 10 percent criteria of intermittent intensive 
management.  

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's right testicular 
condition, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional patterns of hearing loss.  
38 C.F.R. § 4.86.  The test results from the recent 
audiological examinations do not meet the requirements for 
rating an exceptional pattern of hearing impairment under 38 
C.F.R. § 4.86.  Rather, hearing impairment noted on this 
examination is to be rated under the standard method of 38 
C.F.R. § 4.85.  

The January 2002 examination showed that the average pure 
tone threshold for the veteran's right ear was 65 decibels 
and the speech recognition ability was 90 percent.  Under 
Table VI of 38 C.F.R. § 4.85, these results represent an 
auditory acuity numeric designation of level III hearing in 
the right ear.  As to the veteran's left ear, the average 
pure tone threshold was 46 decibels and the speech 
recognition ability was 92 percent.  Under Table VI of 38 
C.F.R. § 4.85, the results represent an auditory acuity 
numeric designation of level I hearing in the left ear.  
Using Table VII of the rating schedule provisions on hearing 
loss, and entering the auditory numeric designations of III 
for the right ear and I for the left ear, results in a 0 
percent (noncompensable) rating under Diagnostic Code 6100.  
Other recent hearing tests likewise reflect bilateral hearing 
loss which is noncompensable.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, according to the recent audiological 
test results, compared to the rating criteria, his bilateral 
hearing loss is noncompensable.  Lendenmann, supra.  The use 
of hearing aids does not affect the veteran's rating, as 
hearing tests are conducted without hearing aids.  38 C.F.R. 
§ 4.85(a).  

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is noncompensable.  As the 
preponderance of the evidence is against the claim for a 
compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

An increased rating for a right testicular condition is 
denied.  

A compensable rating for bilateral hearing loss is denied.  


REMAND

The other issue on appeal is an increase in a 20 percent 
rating for the veteran's service-connected low back 
disability.  He was last afforded a VA spine examination in 
March 2001.  The diagnoses were straightening of the back, 
consistent with inflammatory changes, and lumbosacral strain.  
The record indicates that the veteran received subsequent 
private treatment for his low back disability.  A January 
2002 medical report from L. E. Faura Clavell, M.D., notes 
that the veteran complained of low back pain.  It was noted 
that an examination showed limited lumbar range of motion as 
well as tender lumbosacral paraspinals.  Dr. Faura Clavell 
did not indicate that actual range of motion of the veteran's 
lumbar spine.  After a review of the entire record, it is 
judgment of the Board that the duty to assist the veteran 
with his claim includes obtaining any recent treatment 
records and providing him with an additional VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that there have been recent changes to the 
rating criteria concerning back disabilities.  While the 
veteran's appeal is remanded, the RO will have the 
opportunity to perform an initial review of his appeal in 
light of the rating criteria changes.  

Accordingly, this issue is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since July 2000 for low back problems, and 
the RO should then obtain copies of the 
related medical records.  

2.  The RO should have the veteran undergo 
VA orthopedic and neurological 
examinations to determine the severity of 
his service-connected low back disability.  
The claims folder should be provided to 
and reviewed by the examiner.  All signs 
and symptoms of the service-connected low 
back disability should be described in 
detail, such as range of motion in degrees 
(measured with a goniometer), objective 
evidence of pain, the presence and degree 
of any neurological symptoms associated 
with intervertebral disc disease, and any 
other information necessary for rating the 
condition under the old and new rating 
criteria for back disabilities.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disability.  This should include 
consideration of new rating criteria for 
back conditions.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



